Title: To George Washington from Major General John Sullivan, 24 October 1777
From: Sullivan, John
To: Washington, George



Dear General
Camp [Whitpain Township, Pa.] October 24th 1777.

my ill State of health prevents my waiting upon your Excellencey in Person. I am Exceeding Unwilling to give you Trouble: but Doubt not of your Excys readiness to do Justice to Every Person under your Command. I have been most Scandalously Accused before Congress & before the world & nothing can Totally Destroy the Effects of this Calumny but a Declaration of your Excellencey in favor of my Conduct as an officer which may be made as publick and Extensive as the Calumny has been—if my Conduct has met your Excellenceys approbation there can be no Difficulty: if not I Cannot Expect it. The Representations made against me are:
That I was Several Days posted with the Command on the Right wing of the Army at Brandywine That I was ordered to watch their motions on the Right & was furnished with Light Troops for the purpose That I

Suffered the Enemy to come by a Rout & at a time I did not Expect till they had gained our Right Flank.
That I conveyed Intelligence to your Excellency which prevented you from making a proper Dispos[it]ion to Receive the Enemy which occasioned the Loss of the Battle.
That I have not Discovered Sufficient Talents for my Rank & office That I am void of Judgment & foresight in Concerting & of Deliberate vigour in Executing & of presence of Mind under Accidents & Emergencies—& that from these Defects have Arisen my Repeated ill Success.
with Respect to the first of these yr Excellency knows that very late in the Day before the Action I was ordered to Brentons Ford & to Send off a party to a Ford a mile & a half above me The name of which I do not Recollect another to Jones’ Ford & another to Buffentons Ford a mile & a half above Jones’ upon my asking whether there were no fords higher up I was Informed in presence of yr Excellencey That There was none within Twelve miles to Cross at which the Enemy Must make a Long Circuit Through a very Bad Road & that all the Light Horse of the Army were ordered to the Right to watch the Enemys motions on that Quarter. I had no orders to Take any Care Above Buffentons Ford nor had I Light Troops or Light Horse for the purpose I have never had any Light Horse with me Since I Joined the Army I found four with Major Taylor when I came to Brentons Ford two of which I Sent off with Colo. Hazen to Jones’ Ford. nor did I See any till Major Jemmison came to me the Day of the Battle at nine of Clock. on the Day I came to that Ford I Detached the Delaware Regt to the Ford next above me—Hazen to Jones’ & part of his Regiment to Buffentons—& as Soon as I Saw Major Jammison I Directed him to Send an officer over to the Lancaster Road who Returned & Said no Enemy had passd that way Major Jemison Said he came from the Right of the Army & I might Depend there was no Enemy there I however Sent a Captain off who never Returned till I had the Intelligence from Another Quarter.
As to the other Charges I Shall Say nothing Excepting that I do not Recollect where I have been Repeatedly unfortunate I have always been with the Army & Shared both their good and bad fortune Exclusive of them I have done nothing Except on Staten Island which though not So Compleat as I could wish I call it a victory. Dr General with much Esteem I am your most obedient Servant

Jno. Sullivan

